 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA
 9
      SCOTT JOHNSON,
10                                              Case No. 2:17-CV-01284-JAM-KJN
                 Plaintiff,
11                                              ORDER TO EXTEND DATE FOR
         v.                                     FILING DISMISSAL
12
      LP DANVI INVESTMENTS LLC, a
13    California Limited Liability
      Company; FAMILY BIZ LLC, a
14    California Limited Liability
      Company; A & N WIRELESS INC.,
15    a California Corporation; and Does
      1-10,
16
                 Defendants,
17
              Plaintiff SCOTT JOHNSON (“Plaintiff”) and Defendants LP DANVI
18
     INVESTMENTS LLC, a California Limited Liability Company; FAMILY BIZ
19
     LLC, a California Limited Liability Company; A & N WIRELESS INC., a
20
     California Corporation (“Defendants”) hereby stipulate to extend the deadline to
21
     file Dismissal to November 14, 2018.
22
              IT IS SO ORDERED.
23
              DATED: 10/18/2018
24
                                            /s/ John A. Mendez________________
25
                                            U. S. DISTRICT COURT JUDGE
26
27
28


                                            1

     Order                                                       2:17-CV-01284-JAM-
     KJN
